 Case 1-17-01005-ess                 Doc 261           Filed 07/28/20              Entered 07/28/20 18:39:23




BSF
                    BO IES
                    SCH ILLER
                    FLEXNER




                                                    July 28, 2020




VIA ECF
Hon. Elizabeth S. Stong
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

       Re:       Tashanna B. Golden, et al. v. JP Morgan Chase, et al.
                 Adv. Pro. No. 1-17-01005 (ESS)

Dear Judge Stong:
   We represent Plaintiff in the above-entitled matter.
    The purpose of this letter is to request a teleconference with the Court with regard to
the scheduling of the argument on the motions pending in this proceeding. We request that
the Court schedule a hearing on the motions for preliminary injunction and summary
judgment in August while Defendants are completing their discovery on class certification.
    During the July 14, 2020 teleconference with counsel, Defendants argued that it was
inappropriate for this Court to decide the motion for partial summary judgment prior to
hearing argument on the motion for class certification. We have three responses to this
argument:
     First, we are not asking the Court to decide the motion for summary judgment before
determining class certification. We are proposing that the Court schedule argument on the
motions for preliminary injunction and partial summary judgment prior to class
certification so that those issues can be heard while Defendants undertake any additional
discovery that they claim to need with regard to class certification. We are not, however,
asking the Court to decide the summary judgment motion before class certification. Indeed,
it is clear from our motion that we seek partial summary judgment for the entire class.
    Second, although the case law is not entirely settled, in the Second Circuit it is clear
that a Court may decide a motion for summary judgment simultaneously with class
certification and not await notice to the class where such a procedure will assist a court in
resolving the issues raised in such motions. See Harte v. Ocwen Fin. Corp., No. 13-CV-
5410, 2018 WL 1830811, at *6 (E.D.N.Y. Feb. 8, 2018) (holding that courts have
discretion to handle concurrent motions for class certification and summary judgment
simultaneously and choosing to address summary judgment before class certification),
adopted in part and reversed on other grounds, 2018 WL 1559766 (E.D.N.Y. March 30,
2018); Vu v. Diversified Collection Servs., Inc., 293 F.R.D. 343, 351 (E.D.N.Y. 2013)

                                  BO IES SC HI LLER FLEXNER LLP
          333 Mai n Str ee t , A r mo nk, NY 1050 4 I (t) 9 14 74 9 8 200 I (f) 9 14 74 9 8300 I www .bsfll p .com
   Case 1-17-01005-ess         Doc 261     Filed 07/28/20     Entered 07/28/20 18:39:23



BSF
  (noting that courts have addressed simultaneous motions for class certification and
  summary judgment in a single order and adopting this approach); Ramos v.
  SimplexGrinnell, LP, 796 F. Supp. 2d 346, 352-53 (E.D.N.Y. June 21, 2011) (ruling on
  plaintiff’s motion for class certification and both parties’ motions for summary judgment
  simultaneously), reversed on other grounds, 773 F.3d 394 (2d Cir. 2014); Caronia v. Philip
  Morris USA, Inc., No. 06-CV-0024, 2006 WL 197147, at *1 (E.D.N.Y. Jan. 24, 2006)
  (instructing the parties that plaintiff shall move for class certification at the same time
  defendant shall move for summary judgment); Vega v. Credit Bureau Enter., No.
  CIVA02CV1550DGT, 2005 WL 711657 (E.D.N.Y. March 29, 2005) (granting plaintiff’s
  motion for class certification and judgment on the pleadings at the same time); Adames v.
  Mitsubishi Bank, Ltd., 133 F.R.D. 82, 87 n.1 (E.D.N.Y. 1989) (holding that the court can
  consider a motion for summary judgment simultaneously with class certification and
  stating that there is “nothing in Rule 23 to preclude this”); Merino v. Beverage Plus
  America Corp., No. 10 Civ. 0706, 2011 WL 3739030, at *7 (S.D.N.Y. Apr. 12, 2011)
  (granting plaintiff’s motions for class certification and summary judgment simultaneously),
  adopted in full, 2011 WL 3734241 (S.D.N.Y. Aug. 23, 2011); Lorber v. Beebe, 407 F.
  Supp. 279, 291 (S.D.N.Y. Oct. 30, 1975) (stating that the plaintiff is allowed to file his
  motion for class certification simultaneously with his summary judgment motion); see also
  Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1032 (9th Cir. 2012) (stating that
  “[b]ringing a class certification motion together with a Rule 56 motion is consistent with
  the Federal Rules of Civil Procedure” and is “certainly acceptable”); and Wright v. Schock,
  742 F.2d 541, 544 (9th Cir. Sept. 11, 1984) (noting that the drafters of Rule 23 considered
  and rejected a requirement that courts decide class certification before summary judgment)
      Finally, Defendants have not hesitated to raise legal issues prior to certification which
  directly affect the merits. Defendants’ motions to dismiss raised no less than 10 separate
  legal arguments going to the merits, all of which were rejected by this Court. This is not a
  one-way street. There is no reason why Plaintiff cannot also raise merits issues prior to
  class certification if resolution of those issues could streamline the case and potentially
  lead to early resolution.
     For all the foregoing reasons, Plaintiff respectfully requests that the Court schedule the
  argument on the motions for a preliminary injunction and partial summary judgment in
  August.


                                                Respectfully submitted,
                                                /s/ George F. Carpinello
                                                George F. Carpinello


  GFC/slb

  cc via ECF: Counsel of Record
